     Case 19-11977       Doc 55     Filed 10/12/20 Entered 10/12/20 13:04:34            Desc Main
                                      Document     Page 1 of 5



                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 In Re:                                        )       Case No:            19-11977
      Jerri Shelton                            )
                                               )       Chapter:            Chapter 13
                            Debtor             )
                                               )       Judge:               LaShonda A. Hunt

                                       NOTICE OF MOTION

TO: See attached list

   PLEASE TAKE NOTICE that on November 6, 2020 at 10:15 a.m., I will appear before the
Honorable LaShonda A. Hunt, or any judge sitting in that judge’s place, and present the motion of
MOTION TO MODIFY CONFIRMED PLAN, a copy of which is attached

This motion will be presented and heard telephonically using AT&T Teleconference. No
personal appearance in court is necessary or permitted. To appear and be heard
telephonically on the motion, you must call in to the hearing using the following
information—Toll Free Number: 1-888-557-8511; Access Code: 7490911.

    If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection is
timely filed, the motion will be called on the presentment date. If no Notice of Objection is timely
filed, the court may grant the motion in advance without a hearing.


                                              By:     /s/ Briana Czajka
                                                     ____________________________________
                                                        Briana Czajka
                                                        Geraci Law L.L.C.
                                                        55 E. Monroe Street #3400
                                                        Chicago, Illinois 60603
                                                        312.332.1800
                                                        ndil@geracilaw.com


                                   CERTIFICATE OF SERVICE

   I, Briana Czajka, certify that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown and by the method indicated on the list on October 12,
2020 before 5:30 p.m.
     Case 19-11977      Doc 55     Filed 10/12/20 Entered 10/12/20 13:04:34         Desc Main
                                     Document     Page 2 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 In Re:                                       )       Case No:           19-11977
      Jerri Shelton                           )
                                              )       Chapter:           Chapter 13
                           Debtor             )
                                              )       Judge:              LaShonda A. Hunt

                                   LIST OF PARTIES SERVED

Glenn B. Stearns, 801 Warrenville Rd. Suite 650, Lisle, IL 60532

Office of the U.S. Trustee, 219 S. Dearborn, Suite 873, Chicago, Illinois 60604

Jerri Lyn Shelton, 1415 Kettleson Drive, Minooka, IL 60447

ALL OTHER CREDITORS ON THE ATTACHED SERVICE LIST
           Case 19-11977            Doc 55      Filed 10/12/20 Entered 10/12/20 13:04:34          Desc Main
                                                  Document     Page 3 of 5
Acceptance NOW                               First Financial Asset Mgmt Inc    The Cadle Company
Attn: Bankruptcy Dept.                       Bankruptcy Dept                   100 N Center St
5501 Headquarters Dr                         PO Box 56245                      Braceville OH 44444
Plano TX 75024                               Atlanta GA 30343
                                                                               Will County Circuit Court
AT T                                         First Premier BANK                01AR539
C/O Franklin Collection SV                   Attn: Bankruptcy Dept.            14 W. Jefferson St
2978 W Jackson St                            601 S Minnesota Ave               Joliet IL 60432
Tupelo MS 38801                              Sioux Falls SD 57104
                                                                               Markoff Law LLC
Capital One                                  Illinois State Toll Hwy Auth      Bankruptcy Dept.
Attn: Bankruptcy Dept.                       Attn: Legal Dept - Bob Lane       29 N. Wacker Drive Suite 550
26525 N Riverwoods Blvd                      2700 Ogden Ave.                   Chicago IL 60606
Mettawa IL 60045                             Downers Grove IL 60515-1703
                                                                               Webbank/Fingerhut
Capital ONE BANK USA N                       Professional Account Management   Attn: Bankruptcy Dept.
Attn: Bankruptcy Dept.                       Bankruptcy DepartmentPO box 741   6250 Ridgewood Rd
15000 Capital One Dr                         Milwaukee WI 53201                Saint Cloud MN 56303
Richmond VA 23238
                                             Kohls/Capone
City of Berwyn                               Attn: Bankruptcy Dept.
Bankruptcy Dept.                             N56 W 17000 Ridgewood Dr
6401 W. 31st St.                             Menomonee Falls WI 53051
Berwyn IL 60402
                                             NATL TIRE&BATTERY/CBNA
City of Chicago - Dept of Revenue            Attn: Bankruptcy Dept.
Bankruptcy Department                        Po Box 6497
121 N. LaSalle St                            Sioux Falls SD 57117
Room 107
Chicago IL 60602                             Onemain
                                             Attn: Bankruptcy Dept.
COMENITY BANK/Carsons                        Po Box 1010
Attn: Bankruptcy Dept.                       Evansville IN 47706
Po Box 182789
Columbus OH 43218                            Stoneberry
                                             1356 Williams St
Credit Collection Services                   Chippewa Falls WI 54729
Bankruptcy Department
725 Canton Street                            Syncb/Amazon
Norwood MA 02062                             Attn: Bankruptcy Dept.
                                             Po Box 965015
Credit ONE BANK NA                           Orlando FL 32896
Attn: Bankruptcy Dept.
Po Box 98875                                 Syncb/CARE CREDIT
Las Vegas NV 89193                           Attn: Bankruptcy Dept.
                                             950 Forrer Blvd
Creditors Discount & A                       Kettering OH 45420
Attn: Bankruptcy Dept.
415 E Main St                                Syncb/Walmart
Streator IL 61364                            Attn: Bankruptcy Dept.
                                             Po Box 965024
Discover FIN SVCS LLC                        Orlando FL 32896
Attn: Bankruptcy Dept.
Po Box 15316                                 TBOM/Milestone
Wilmington DE 19850                          Attn: Bankruptcy Dept.
                                             Po Box 4499
FED LOAN SERV                                Beaverton OR 97076
Attn: Bankruptcy Dept.
Po Box 60610                                 TBOM/TOTAL CRD
Harrisburg PA 17106                          Attn: Bankruptcy Dept.
                                             5109 S Broadband Ln
                                             Sioux Falls SD 57108
    Case 19-11977       Doc 55      Filed 10/12/20 Entered 10/12/20 13:04:34     Desc Main
                                      Document     Page 4 of 5



                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                      )     Case No:      19-11977
          Jerri Shelton                      )
                     Debtor                  )     Chapter:      Chapter 13
                                             )
                                             )     Judge:         LaShonda A. Hunt


                         MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Ms. Jerri Shelton (the “Debtor”), by and through her attorneys,

Geraci Law L.L.C., to present her MOTION TO MODIFY CONFIRMED PLAN, and states

as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed her Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 04/25/2019.

   3.     The Debtor’s plan was confirmed by the Court on 01/24/2020.

   4.     During the plan, the Debtor was out of work due to the COVID-19 pandemic and

          was unable to make her plan payments during this time. As a result, a default

          accrued that the Debtor is unable to cure. The Debtor is back to work now and has

          resumed making her plan payments.

   5.     The Debtor cannot catch up on her payments in a lump sum, but can make

          payments going forward.

   6.     For the reasons stated above, it is necessary for the successful completion of the

          Debtor’s plan to defer the Debtor’s current Chapter 13 plan default to the end of her

          plan of reorganization.
    Case 19-11977     Doc 55   Filed 10/12/20 Entered 10/12/20 13:04:34       Desc Main
                                 Document     Page 5 of 5


   7.   The Debtor’s plan will not run more than the allotted 60 months and will still pay

        out the confirmed dividend to unsecured creditors.



   WHEREFORE THE DEBTOR, Ms. Jerri Shelton, respectfully requests this Honorable

   Court enter an order:

   1.   Deferring Debtor’s current Chapter 13 plan default to the end of her plan of

        reorganization.

   2.   Any other relief the court deems proper.



                                         By:____/s/ Briana Czajka__
                                            Briana Czajka




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
